Citation Nr: 0527519	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant is claiming benefits as the surviving spouse of 
an individual who served with the New Philippine Scouts from 
August 1946 to February 1949.  The appellant is the veteran's 
surviving spouse.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans' Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
requested benefits.

Based upon the type and dates of the service reported above, 
it appears that the decedent did not meet the requirements to 
qualify as a veteran under the laws and regulations governing 
VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41 (2004).  Nevertheless, for the 
purpose of the present decision, we will refer to him as 
"the veteran."

On the August 2003 VA Form 9, the appellant had requested a 
hearing before Board personnel traveling to the Manila RO.  
On November 24, 2003, she was sent correspondence noting that 
she was being added to the list for a travel board hearing. 
However, in order to have the appeal considered as promptly 
as possible, she was asked to indicate if she still wanted a 
travel board hearing or a video conference hearing.  In 
December 2003, she indicated that she wanted a Video 
Conference hearing.  In February 2005, she was notified that 
she was scheduled to appear at a travel board hearing during 
the weeks of June 13 to 17 or 20-24, 2005.  She checked the 
following response:  "I will not be available during the 
said period. I understand that a hearing is not mandatory.  
Please certify my case to BVA.  I no longer want a hearing."  
In September 2005, the appellant's representative, based on 
the appellant's August 2003 request, asked that she be 
scheduled for a travel board hearing.  The representative 
appears to be unaware of the appellant's withdrawal of her 
request for a hearing made in February 2005.  Therefore, 
there is no reason to remand this case in order to schedule a 
travel board hearing.


FINDINGS OF FACT

1.  As noted on the death certificate, the veteran's death 
was caused by a cerebral hemorrhage.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  There is no indication that hypertension was present in 
service or to a compensable degree within one year of the 
veteran's discharge, nor was there any evidence of a disease 
or injury in service that resulted in the fatal cerebral 
hemorrhage.

4.  No disease or injury of service origin played any part in 
the veteran's death.  

5.  The veteran died in February 1992 and the claim for 
accrued benefits was received in January 2003.

6.  The veteran did not have the requisite service to warrant 
the appellant's entitlement to nonservice-connected death 
pension benefits.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.312 (2004).

3.  The appellant lacks legal entitlement to accrued 
benefits.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.1000(c) (2004). 

4.  The appellant lacks legal entitlement to nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 107, 5107 
(West 2002); 38 C.F.R. § 3.3(a)(3)(i)-(iv); 3.3(b)(4), 3.7, 
3.40 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In February 2003, the appellant was sent correspondence 
dealing with the VCAA.  This letter informed her of what 
evidence was needed to substantiate her claim for service 
connection for the cause of the veteran's death.  This letter 
also told her of the information and evidence that she should 
obtain and what information and evidence VA would obtain in 
her behalf.  She was also requested to submit any evidence 
relevant to her claim.  Therefore, she has been properly 
notified of what evidence was needed, as well as who should 
obtain this evidence or information.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

It is noted that the veteran's service medical records are 
not available in this case, apparently having been destroyed 
in the 1973 fire at the National Personnel Records Center.  
However, additional requests to NPRC have been made, to no 
avail.  There are also no Surgeon General's Office records 
available.  Despite repeated requests to the appellant for 
information, she has not provided the names and addresses of 
any health-care providers who treated the veteran between the 
date of his separation from service and his date of death 
(save for the address of the facility where the veteran died, 
whose records are part of the claims folder).  As a 
consequence, it is found that all reasonable efforts have 
been made to assist the appellant in this case.  Therefore, 
the Board will proceed to the merits of the claims.

II.  Applicable laws and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2004).

Improved death pension is payable to a surviving spouse 
because of the veteran's nonservice-connected death.  Basic 
entitlement exists if the veteran had certain requisite 
service.  38 C.F.R. § 3.3(b)(4) (2004).  This requisite 
service includes service in the active military, naval or air 
service for 90 days or more during a period of war; active 
military, naval or air service more during a period of war 
and was discharged or released from such service for a 
disability adjudged service-connected without presumptive 
provisions of law, or at the time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for disability; service on the active military, 
naval or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or service in active military, naval or air service for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 C.F.R. 
§ 3.3(a)(i)-(iv) (2004).

In order to qualify for VA benefits, a claimant must 
demonstrate that she or the veteran in whose name she seeks 
benefits had basic eligibility for the benefits claimed.  The 
laws and regulations restrict pension benefits to certain 
Philippine veterans.  38 U.S.C.A. § 107 (West 2002).  Pension 
benefits are provided by statute to regular Philippine Scouts 
who enlisted prior to October 6, 1945.  Veterans with service 
only in the Commonwealth Army of the Philippines or 
Guerrillas are not eligible for VA pension.  38 C.F.R. 
§§ 3.7, 3.40 (2004).  

III.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Factual background

The appellant has contended that the veteran began to suffer 
from hypertension in service and that this condition lead to 
his death from a cerebral hemorrhage in February 1992.

The death certificate indicates that the cause of the 
veteran's death was cerebral hemorrhage.  No other condition 
was listed as contributing to death.  Service connection was 
not in effect for any disability at the time of the veteran's 
death.

Despite repeated attempts, no service medical records could 
be located.  There were also no Surgeon Generals Office 
records pertaining to the veteran.

The terminal hospital report indicates that the veteran was 
brought to the emergency room in February 1992 with the 
complaint of a headache.  This had its onset about 12 hours 
prior to admission; before that he had been well.  His 
condition was temporarily relieved.  However, a few hours 
later, he was unresponsive.  It was noted that he had died of 
a cerebral hemorrhage.  

V.  Analysis

A.  Service connection - Cause of death

After a careful review of the evidence of record, it is found 
that entitlement to service connection for the cause of the 
veteran's death is not warranted.  There is no indication 
that any disease or injury incurred in or aggravated by 
service caused the veteran's death.  There is no suggestion 
that the cerebral hemorrhage was related to any injury 
suffered in service or was itself present in service.  Nor is 
there any indication that the fatal hemorrhage was related to 
a disease, such as hypertension, which was either present in 
service or had manifested to a compensable degree within one 
year of the veteran's separation.  While the appellant has 
rendered her opinion that the veteran suffered from 
hypertension in service which ultimately caused the fatal 
cerebral hemorrhage, she is not competent, as a layperson, to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Therefore, it is found that the preponderance of the evidence 
is against the appellant's claim for service connection for 
the cause of the veteran's death.

B.  Accrued benefits

Initially, it is noted that, when a claim is barred as a 
matter of law, the provisions of the VCAA are not applicable.  
Smith v. Gober, 14 Vet. App. 227 (2000).  In the instant 
case, the veteran died in February 1992.  The appellant filed 
her claim for service connection for the cause of the 
veteran's death, which is also a claim for accrued benefits 
(see 38 C.F.R. § 3.1000(c)), in January 2003.  The law 
clearly requires that any claim for accrued benefits must be 
filed within one year from the date of the veteran's death.  
38 C.F.R. § 3.1000(c).  The appellant did not file her claim 
until 11 years after the veteran's death.  Therefore, the law 
is dispositive in this case.  The appellant did not file a 
timely claim for accrued benefits.  The appellant's claim for 
accrued benefits must be denied because it is without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Non-service-connected death pension

Again, because the law is dispositive, the VCAA is not 
applicable to this claim.  See Smith, supra.  The appellant 
has requested that she be awarded nonservice-connected death 
pension benefits based on the veteran's service with the New 
Philippine Scouts.  Persons with service in the Philippine 
Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), 
including the recognized guerrillas, or service with the New 
Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  Therefore, the appellant is not entitled to the 
requested benefit.  The appellant's claim for nonservice-
connected death pension benefits must be denied because it is 
without legal merit.  See Sabonis, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


